Citation Nr: 0924255	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to the service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  Service personnel records reflect that the veteran 
retired from the Army National Guard in 1991 after 18 years' 
service.  Dates of annual training or active duty for 
training are not verified, but retirement documents reflect 
that the only extended periods of duty (other than active 
duty from 1968 to 1969) were 136 days in 1966 to 1967, and 72 
days in 1973 to 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, in which service connection for hypertension 
was denied as secondary to the service-connected PTSD.

This case was remanded for further development in November 
2007.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the diagnosed essential hypertension is the result of, or has 
been aggravated by, the service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as 
secondary to the service-connected PTSD, are not met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the September 2004 letter and subsequent March 2006 and 
December 2007 letters, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed condition existed from service to the present time, 
any treatment records pertaining to the claim, and any 
medical evidence of current disability.

The April 2005 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his secondary service 
connection claim, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, supra.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained medical opinions as to the etiology of 
his hypertension and its relationship to his service-
connected PTSD, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined.  He 
testified before a local hearing officer appearing at the RO 
in October 2005. 

The case was remanded in November 2007 to obtain additional 
VA and private treatment records, and to provide additional 
VA examination.  The RO complied with the remand, and 
additional VA treatment records were received; the Veteran 
provided additional blood pressure measurements; and a March 
2009 VA examination report, with opinion, is of record.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Service connection for hypertension on a direct basis was 
denied by a rating decision in January 2004.  The Veteran did 
not appeal this decision and it became final.  Accordingly, 
service connection on a direct basis will not be considered 
in this decision.

The Veteran is service-connected for PTSD, which has been 
evaluated as 30 percent disabling, from February 2003.

A VA examination for PTSD dated in July 2003 shows a 
diagnosis of possible hypertension.  Private treatment 
records show a past medical history significant for 
hypertension in 2004.  

In October 2004, the Veteran's private treating physician 
proffered a statement that the Veteran's high blood pressure, 
was in part, directly related to his PTSD.  The physician did 
not indicate what, if any, medical records he reviewed in 
arriving at his opinion, and he did not provide a rationale 
for his opinion. 
VA examination conducted in December 2004 shows a diagnosis 
of moderately controlled hypertension.  The examiner was 
asked to offer an opinion as to the etiology of the 
hypertension, given the Veteran's private treating 
physician's statement.  The examiner stated he was unable to 
do so, given that he did not have the private physician's 
opinion for review.  Rather, he observed that, in general, 
PTSD in and of itself does not cause hypertension.  However, 
he further stated that such a condition with anxiety states 
and stress can lead to aggravation of blood pressure problems 
and can cause intermittent episodes of increasing blood 
pressure due to the anxiety state.  

In December 2005, the Veteran underwent further VA 
examination, at which time hypertension was again diagnosed.  
The examiner stated that she had reviewed the claims file, to 
include the October 2004 private opinion and the December 
2004 VA opinion.  The examiner observed that hypertension can 
be caused and/or aggravated by several things, including 
genetic makeup and family history, weight gain, increased 
salt intake, and increased stress levels.  But, the examiner 
stated, PTSD in and of itself would not cause hypertension.  
The Veteran has obesity and a family history of hypertension, 
which the examiner noted could be factors leading to the 
Veteran's diagnosed hypertension.  However, the examiner 
further observed that, from the Veteran's history, his stress 
levels did correlate with higher than normal blood pressure.  
Therefore, the examiner concluded, it was at least as likely 
as not that the Veteran's hypertension could be aggravated by 
his PTSD.

In an addendum dated in January 2006, the same examiner 
explained that the source of information of the Veteran's 
stress and heightened blood pressure levels under stress was 
the Veteran's history, as reported by the Veteran.  The 
examiner stated she had no blood pressure readings and no 
medical records to review which showed that the Veteran's 
blood pressure was well-controlled when he was not stressed 
and elevated when he was stressed.  Therefore, the examiner 
explained, although it was theoretically possible and not 
uncommon for hypertension to be aggravated by emotional 
stress or at least temporarily elevated, she could not state 
that the Veteran's PTSD aggravated his blood pressure without 
resorting to speculation.

Given the uncertainties in the December 2004 and December 
2005 VA examinations and the January 2006 addendum, the Board 
remanded the claim in November 2007 for an additional VA 
examination to be conducted.  The Board also asked that prior 
to the examination, the RO obtain additional treatment 
records and give the Veteran the opportunity to provide blood 
pressure readings.

The Veteran submitted additional blood pressure readings in 
February and April 2008.  (The Veteran had previously 
submitted blood pressure readings in October 2005 at his 
hearing before the hearing officer at the RO).  VA treatment 
records were also obtained, dated through December 2008.

In March 2009, the Veteran underwent additional VA 
examination.  The examiner diagnosed essential hypertension.  
As to its etiology, the examiner noted that he reviewed the 
entire claims folder, including the October 2004 private 
opinion, the October 2005 VA examination with opinion, and 
the January 2006 addendum.  The examiner explained that 
hypertension is a systemic vascular disease and is moderated 
by several different mechanisms.  The Veteran had several 
risk factors leading to hypertension including his size 
(obesity); age at the time the first elevated blood pressure 
was of record, suggesting a possible essential hypertension; 
and underlying obstructive sleep apnea which is not well 
controlled.  The examiner observed that the Veteran 
demonstrated a chronic elevated blood pressure that responded 
in part to his current prescribed medications.  Exercise 
response, as well as a sympathetic response in terms of 
increase in blood pressure due to fright or anxiety were 
acute in nature.  One would not expect, the examiner 
explained, a sustained elevated blood pressure from acute 
episodes.  Acute episodes are physiologic in nature and one 
would not consider them pathologic unless leading to a 
hypertensive crisis, in this case blood pressures of systolic 
200 and above or diastolic 110 or above.  The examiner 
observed that there had been no evidence of this in this 
case, or of hospitalizations for any such symptoms, or from 
any acute anxiety attacks or PTSD episodes.  The examiner 
further explained that while one may not discount that the 
Veteran does have PTSD, exacerbations or increases in his 
blood pressure are acute episodes and not pathologic in 
nature.  They would not be permanently aggravating-rather 
they are physiologic and not pathologic.  Thus, the examiner 
opined that the Veteran's hypertension is not aggravated by 
his PTSD.  It can be acutely exacerbated physiologically, but 
not pathologically.  The examiner stated he could not agree 
with the private physician's opinion that the Veteran's 
hypertension is in total or in part due to his service-
connected PTSD, as the hypertension stands alone as a 
diagnosis and is most likely related to the above risk 
factors, with physiologic, short, acute episodes of 
exacerbations possibly attributable to PTSD episodes.

The examination report was informed by an extremely thorough 
review of the medical evidence of record, including the 
Veteran's service medical records and service personnel 
records and examination and interview of the Veteran.  The 
examiner demonstrated his review of the record, including the 
Veteran's reserve and guard duty, VA and private medical 
treatment, the submitted blood pressure readings, and the 
previous opinions-private and VA-of record.  The examiner 
observed that the Veteran had not suffered stroke, mini-
stroke symptoms or episodes, and noted findings of a stress 
test done in 2004.  He also demonstrated knowledge of the 
Veteran's family history of heart disease, and of the 
Veteran's other medical history including his PTSD.  The 
Board finds the report and the opinion to be, by far, the 
most probative evidence of record.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The preponderance of the evidence is against the claim for 
service connection for hypertension, as secondary to the 
service-connected PTSD; there is no doubt to be resolved; and 
service connection for hypertension, as secondary to the 
service-connected PTSD, is not warranted.

The Veteran genuinely believes that his hypertension is the 
result of his service-connected PTSD, and he has offered his 
statements and testimony in support of this.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the etiology of his hypertension and its 
relationship, if any, to his service-connected PTSD, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his history, symptoms, 
complaints, and manifestations.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).


ORDER

Service connection for hypertension, as secondary to the 
service-connected PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


